

	

		II

		109th CONGRESS

		1st Session

		S. 2107

		IN THE SENATE OF THE UNITED STATES

		

			December 15, 2005

			Mr. Baucus introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To provide additional appropriations for the Low-Income

		  Home Energy Assistance Act of 1981 for fiscal year 2006 and to amend the

		  Internal Revenue Code of 1986 to provide a refundable tax credit for

		  residential energy cost assistance, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Household Energy and Taxpayer

			 Assistance Act of 2005.

		2.Low-income Home

			 Energy Assistance ProgramIn

			 addition to any amounts otherwise appropriated for the program authorized under

			 the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et seq.) for

			 fiscal year 2006, there is appropriated, out of any money in the Treasury of

			 the United States not otherwise appropriated, an additional $2,917,000,000 for

			 fiscal year 2006 for such program (other than the program authorized under

			 section 2604(e) of such Act (42 U.S.C. 8623(e)).

		3.Refundable tax

			 credit for residential energy cost assistance

			(a)In

			 generalSubpart C of part IV of subchapter A of chapter 1 of the

			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by

			 redesignating section 36 as section 37 and by inserting after section 35 the

			 following new section:

				

					36.Credit for

				residential energy cost assistance

						(a)General

				ruleIn the case of any individual, there shall be allowed as a

				credit against the tax imposed by this subtitle for the taxable year an amount

				equal to 20 percent of the qualified residential energy costs of the taxpayer

				during such taxable year.

						(b)Lifetime

				limitationThe credit allowed under this section with respect to

				any taxpayer for any taxable year shall not exceed the excess (if any) of $200

				($300 in the case of a joint return) over the aggregate credits allowed under

				this section with respect to such taxpayer for all prior taxable years.

						(c)Definitions and

				special rulesFor purposes of this section—

							(1)Residential

				energy costsThe term qualified residential energy

				costs means, with respect to any principal residence of the taxpayer

				located in the United States, the costs paid or incurred by the taxpayer for

				the period beginning after September 31, 2005, and ending before October 1,

				2006, for any energy utility and home energy fuel.

							(2)Reduction for

				grantsThe amount of qualified residential energy costs which may

				be taken into account with respect to such period shall be reduced by any

				amount received by the taxpayer during such period for any residential energy

				cost under the Low-Income Home Energy Assistance program under title XXVI of

				the Omnibus Budget Reconciliation Act of 1981 (42 U.S.C. 8621 et seq.).

							(3)Principal

				residenceThe term principal residence has the same

				meaning as in section 121, except that—

								(A)no ownership

				requirement shall be imposed, and

								(B)the principal

				residence must be used by the taxpayer as the taxpayer’s residence during the

				taxable year.

								(4)Certain persons

				not eligibleThis section shall not apply to any individual with

				respect to whom a deduction under section 151 is allowable to another taxpayer

				for a taxable year beginning in the calendar year in which such individual’s

				taxable year begins.

							(5)Homeowners

				associationsThe application of this section to homeowners

				associations (as defined in section 528(c)(1)) or members of such associations,

				and tenant-stockholders in cooperative housing corporations (as defined in

				section 216), shall be allowed by allocation, apportionment, or otherwise, to

				the individuals paying, directly or indirectly, for the qualified residential

				energy cost so incurred.

							(d)RegulationsThe

				Secretary may prescribe such regulations and other guidance as may be necessary

				or appropriate to carry out this

				section.

						.

			(b)Conforming

			 amendments

				(1)Section

			 1324(b)(2) of title 31, United States Code, is amended by striking

			 or before enacted and by inserting before the

			 period at the end , or from section 36 of such Code.

				(2)The table of

			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal

			 Revenue Code of 1986 is amended by striking the item relating to section 35 and

			 by adding at the end the following new items:

					

						

							Sec. 36. Credit for residential energy

				cost assistance.

							Sec. 37. Overpayments of

				tax.

						

						.

				(c)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after December 31, 2004.

			

